16. EMU10: The first 10 years of Economic and Monetary Union and future challenges (
After the vote:
). - (DE) Mr President, I would like to raise a point of order. We have now voted on a large number of joint amendments from the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament. Our voting order lists always contain the abbreviation PSE/PPE-DE. Alphabetically things are quite different. Is there some procedural rule that explains the natural pre-eminence of the socialists?
(Heckling)
Mr Rack, I am pleased to be able to answer you in real time, because the administrative services tell me that the indications of those who have signed amendments received jointly from the political groups are transcribed in the voting list exactly in the order of signing indicated by the groups. In this case, therefore, there is no discretion in the application of alphabetical order.